UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities and Exchange Act of 1934 Date of Report (Date of earliest reported): December 30, 2010 CAVICO CORP. (Exact name of registrant as specified in charter) Delaware 0-52870 20-4863704 (State or Other Jurisdiction of (Commission File Number) (IRS Employer Incorporation or Organization) Identification No.) 17011 Beach Blvd., Suite 1230 Huntington Beach, California 92647 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (714) 843-5456 Copies to: Gregory Sichenzia, Esq. Peter DiChiara, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway, 32nd Floor New York, New York 10006 Phone: (212) 930-9700 Fax: (212) 930-9725 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07.Submission of Matters to a Vote of Security Holders On December 30, 2010, Cavico Corp. (the “Company”) held its annual meeting of stockholders for the election of directors.Stockholders representing 2,137,981shares out of a total of 4,010,295 outstanding shares of the Company’s common stock appeared at the meeting in person or by proxy, representing a quorum for the transaction of all business to be considered at the meeting. At the meeting, Ha Quang Bui, Hung Manh Tran, Timothy Pham, Tuan Duong Hoang, Thanh Binh Huynh, Madhava Rao Mankal, and Philip Bolles were elected as directors. The final vote tally was as follows: 1.Proposal to elect directors to serve until the 2011 Annual Meeting of Stockholders. Name of Nominee Votes For Votes Withheld Ha Quang Bui Hung Manh Tran Timothy Pham Tuan Duong Hoang Thanh Binh Huynh Madhava Rao Mankal Philip Bolles SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CAVICO CORP. Date: January 6, 2011 By: /s/Ha Quang Bui Name:Ha Quang Bui Chief Executive Officer
